DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2021 has been entered.
 
	Claims 1-30 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, note attached copy of form PTOL-1449. The examiner notes that document citation no. 17 was crossed through because of a typographical error in the document number; however the correct document no. appears to be listed at citation no. 61 which was considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: search head (210) or query coordinator (3304), and indexers (206-1), Note support for these features can be found in figure 33. Also note figures 2, 4, 6A, 37 and 46; and pages 53-55, and 136-145 of the disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 29 and 30 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hess et al. US Patent Application Publication No. 2011/0213778 A1.

Regarding claim 1, Hess et al. teach the following:
	A method, [Abstract, “A query is received from a plurality of databases stored on a plurality of disparate servers”] comprising: 
	receiving, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data [note: paragraph 0026,  An application 302 provides a query 304 for data to a database manager 306.  The query 304 identifies multiple data stores 308 from which to access the data via the logical catalog part of the query.  The database manager uses a logical name-to-connection 
metadata map 310 to resolve the data stores 308 to be accessed.  The database 
manager divides the received query 304 into separate sub-queries 312 directed 
to data stored in particular data stores 308.  Those sub-queries 312 are 
provided to database servers 314, which access data identified by a received 
sub-query from the data stores 308 to generate sub-query responses 316.  The 
sub-query responses are received by the database manager 306 and combined to 
generate a query response 318 according to the received query 304.  The query 
response 318 is transmitted to the application 302.” ];  

	determining that the set of data includes at least a subset of data associated with an external data system [note: Paragraph 0027, “The database manager 402 references the logical catalog part of the received query 404 and uses the logical name/connection metadata to map 406 to resolve the one or more data sources to which the query is directed.” ];  
	defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein defining the query processing scheme comprises: determining a subquery for the external data system, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data and instructing the external data system to communicate results of the subquery to a worker node of a plurality of worker nodes, and assigning the worker node to distribute the results of the subquery to at least two of the plurality of 
worker nodes to process the results of the subquery to form processed results 
the processed results to the data intake and query system;  and executing the 
query based on the query processing scheme [note: Figures 3 and 4; paragraph 0027, “The database manager 402 establishes a connection with those database servers at 408.  At 410, the database manager 402 transmits portions of the received query 404 to the database servers as sub-queries 412.  The database servers execute their received sub-queries 412 and access data sources to generate sub-query responses 414.  The database manager combines the received sub-queries 414 at 416 into a query response 418 according to the received query 404.  The query response 418 is outputted from the database manager 402.”]. 

	The limitations of claims 29 and 30 parallel claim 1; therefore, they are rejected under the same rationale.

Allowable Subject Matter
Claims 2-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive. Note newly cited reference Hess et al.
The examiner respectfully maintains the rejection cited under 35 USC 112 second paragraph, omitting essential structural cooperative relationship. The examiner notes support for use of an indexer, and a search head or query coordinator, at paragraph 00224 "indexer communicates the groups to the search head for aggregation", paragraph 0227, "the search head communicates with the indexer to provide additional information", paragraphs 00229-00230 discuss "how a search head and indexer perform a search query", paragraph 00231 partial search results, paragraph 00232 and 00234 search head provides for improvement in performance and security, paragraph 00546 data intake and fabric architecture include the recited elements, paragraph 00549 "can receive the relevant queries from the query coordinator 3304 rather than the search head 210" (i.e. the system uses the query coordinator or search head function). Also, the examiner notes the title of the invention is directed toward partial queries in which embodiment use search head and indexer, see paragraph 0246. Also, note figures 2, 4, 6A, 33, 37 and 46, pages 52-54 and 135-139, and dependent claims 2 and 4 of the present invention. Applicants appear to argue embodiment of figure 56, however flow chart step 5608 is vague with respect to present claim limitation and this embodiment appears to use the argued feature as cited above (i.e. search head and indexer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169